NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HONGLIN LIU,                                    No.    18-72208

                Petitioner,                     Agency No. A206-851-801

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2020**
                                  Honolulu, Hawaii

Before: OWENS, FRIEDLAND, and R. NELSON, Circuit Judges.

      Honglin Liu, a native and citizen of China, petitions for review of a decision

of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an order

of an immigration judge (“IJ”) denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Liu



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
contends that he and his wife were harmed by the Chinese government’s

enforcement of population control programs, including when his wife was forced

to obtain an abortion in 1996 and then to be sterilized in 2001. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the agency’s1 adverse credibility

determination. Kin v. Holder, 595 F.3d 1050, 1054 (9th Cir. 2010) (explaining

that, in applying the substantial evidence standard, “[w]e reverse the BIA’s

decision only if the petitioner’s evidence was ‘so compelling that no reasonable

factfinder could find that he was not credible’” (quoting Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003))). The record supports the agency’s finding that

Liu falsely stated on his asylum application that he had not served in the Chinese

military and failed to make a sufficiently timely correction to that application. See

Li v. Holder, 738 F.3d 1160, 1163-67 (9th Cir. 2013) (explaining that the IJ and

BIA may “disbelieve a witness’s entire testimony if the witness makes a material

and conscious falsehood in one aspect of his testimony”). The record also supports

the agency’s finding that there were inconsistent and implausible aspects of Liu’s

testimony about the date of his marriage, the date of his marriage registration, and


      1
        “Where, as here, the [BIA] incorporates the IJ’s decision into its own
without citing Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994), this court will
review the IJ’s decision to the extent incorporated.” Medina-Lara v. Holder, 771
F.3d 1106, 1111 (9th Cir. 2014). We refer to the BIA and the IJ collectively as
“the agency.”

                                          2
the dates and process through which he obtained household registrations for his

family members.

      Because “we must uphold the IJ’s adverse credibility determination so long

as even one basis is supported by substantial evidence,” and the evidence does not

compel a conclusion contrary to the agency’s with respect to the grounds discussed

above, we need not address the additional reasons the agency provided in support

of its adverse credibility determination. Rizk v. Holder, 629 F.3d 1083, 1088 (9th

Cir. 2011). And in the absence of Liu’s discredited testimony, Liu has not shown

that he is entitled to asylum, withholding of removal, or CAT protection. See

Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017).2

      PETITION DENIED.




      2
        We need not address the Government’s argument that Liu’s petition for
review is limited to challenging the agency’s denial of asylum, and that he
therefore forfeited any challenges to the denial of withholding of removal and CAT
protection. Liu’s petition for review urges us to overturn the agency’s adverse
credibility determination. Because we reject Liu’s arguments for doing so, and
because his withholding of removal and CAT claims depend on crediting his
testimony, it is unnecessary for us to determine which claims would have been
preserved if we had reached a different conclusion about credibility.

                                         3